DRAPER, P. J.
Charged with robbery (Pen. Code, § 211), defendant pleaded not guilty but admitted three prior convictions. He was represented by the public defender in a jury trial. Pound guilty of robbery in the second degree, he was sentenced to prison and appeals. We appointed counsel for him. That attorney had the record augmented, reviewed it, advised us that after detailed study he found no meritorious ground of appeal, and was relieved of his appointment. Defendant was advised that he might file briefs on his own behalf. Although more than four months have passed, he has not done so. We ordered the case submitted, and have reviewed the record in detail.
Mrs. Anderson testified that she returned to her home about 11 p. m. As she was placing the key in the lock of her front door, a man spun her about, knocked her down with a blow to the jaw, grabbed her purse and fled. She got a good look at the robber’s face. She arose and, screaming, pursued him down the street. A neighbor driving by pursued the robber a short distance, stopped him by driving the ear onto the sidewalk, and seized him. The neighbor saw the robber rummage in the purse as he ran, and drop it, opened, on the sidewalk. Mrs. Anderson and the neighbor both identified defendant as the robber. She testified that $10 was missing from the purse which she recovered near where defendant was seized. Defendant testified. He denied taking the purse, asserted that he had no money when searched on being seized, but gave a somewhat thin explanation of his presence at the point where he was stopped and seized.
Obviously, there is substantial evidence to support the guilty verdict. Defendant was represented by counsel at all stages. No ruling on evidence adverse to him was made. The instructions were full and fair. There is not the slightest appearance of error.
Judgment affirmed.
Salsman, J., and Devine, J., concurred.